Citation Nr: 1415600	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-14 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma (also claimed as kidney cancer), claimed as due to herbicide exposure.

2.  Entitlement to service connection for a liver disorder, claimed as due to herbicide exposure.

3.  Entitlement to service connection for a pancreatic disorder, claimed as due to herbicide exposure.

4.  Entitlement to service connection for heart disease (also claimed as ischemic heart disease), claimed as due to herbicide exposure.

5.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure and/or as secondary to heart disease.



REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971, to include service in the Republic of Vietnam during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board observes that, in November 2013, the Veteran submitted additional evidence consisting of VA treatment records dated in October 2010 without a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).  However, such records are duplicative of those previously considered by the RO.

The Board also notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that such are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.

REMAND

The Veteran primarily alleges that his claimed diseases are due to herbicide exposure in service.  Based on his service in Vietnam during the Vietnam War, the Veteran is presumed to have been exposed to an "herbicide agent" - specifically, 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 2002); 38 C.F.R. § 3.307(a)(6)(i) (2013). 

VA regulations provide that presumptive service connection is warranted for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) due to herbicide exposure.  38 C.F.R. § 3.309(e).

A VA examiner in March 2011 concluded that the Veteran does not manifest ischemic heart disease.  This examiner, however, did not discuss the significance of cardiolite testing in July 2002, which was interpreted as revealing a subtle region of decreased perfusion within the inferior wall during stress which "could be due to ischemia."  Based on this finding, a VA clinician in September 2002 provided an assessment of coronary artery disease (CAD).  This assessment, however, is qualified by a March 2003 VA clinic record which noted that the Veteran was not catheterized due to a cardiologist's determination that the abnormal cardiolite finding may be due to obesity rather than CAD.  The Board finds that a more definitive diagnosis is necessary, based upon a review and discussion of this medical evidence, prior to final appellate review.

The Board also finds that medical opinion is necessary regarding the remainder of the service connection claims.  As relevant to the Veteran's claim of entitlement to service connection for renal cell carcinoma, in October 2010, a VA Assistant Professor within the Division of Oncology-Hematology provided opinion that the Veteran's renal cell carcinoma "may have been related to exposure to Agent Orange."  This opinion was based, in part, upon reference to studies suggesting that pesticide exposure may lead to an increased risk for developing renal cell carcinoma.  Here, the Veteran is presumed to have been exposed to an herbicide rather than a pesticide, and the examiner's use of "may have been" is too speculative to support an award of service connection.  However, this opinion is sufficient to trigger VA's duty to obtain examination as it provides competent evidence that the Veteran's renal cell carcinoma may be "associated" with herbicide exposure.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Furthermore, as indicated previously as the Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam and the record demonstrates current diagnoses of a liver disorder, i.e., portal vein thrombosis, a pancreatic disorder, i.e., a cystic pancreatic lesion, and hypertension, the Board finds that examination(s) with etiological opinions regarding such claims is also necessary.  Id.

On remand, the Board also notes that it does not appear that complete VA clinic records are associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA medical records that are not in the claims file are nevertheless considered part of the record on appeal since they are within the VA's constructive possession).  The first relevant treatment record in July 2002 records the Veteran's results from cardiolite testing.  It would appear that the Veteran began VA treatment prior to that time.  Additionally, the record does not contain the actual cardiology consultation regarding a potential heart catheterization which was reportedly to have been scheduled at the Omaha VA Medical Center.  See VA clinic record dated July 10, 2002.

Accordingly, the case is REMANDED for the following action:

1.  Determine the beginning date of the Veteran's VA treatment and associate with the claims folder records all of his VA clinic records from the Lincoln and Grand Island Divisions of the Nebraska-Western Iowa Health Care System (NWIHCS) as well as the Omaha, Nebraska VAMC.  Additionally, obtain the hospitalization records identified in a VA Form 10-7131 dated July 2004.

2.   After all outstanding records have been associated with the claims file, the Veteran should also be afforded appropriate VA examination(s) to determine whether he manifests ischemic heart disease, and to determine the etiology of his renal cell carcinoma, liver disorder, pancreatic disorder, and hypertension.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Ischemic heart disease

The examiner should render an opinion as to whether it is at least as likely as not that the Veteran manifests ischemic heart disease.  In providing this opinion, the examiner's attention is directed to the July 2002 cardiolite test results interpreted as possibly showing ischemia and the March 2003 VA clinic record suggesting that the abnormal cardiolite finding may be due to obesity rather than ischemia.

The rationale for any opinion offered should be provided.

Renal Cell Carcinoma 

The examiner should provide opinion as to whether it is at least as likely as not that the Veteran's renal cell carcinoma had its onset during the Veteran's active duty service or is otherwise related to such service, to include his exposure to herbicides during active service.  In providing this opinion, the examiner's attention is directed to the October 2010 opinion stating that it is as likely as not that the Veteran's renal cell carcinoma may have been related to Agent Orange exposure. 

Liver Disorder, Pancreatic Disorder, and Hypertension

The examiner should identify all currently diagnosed liver and/or pancreatic disorders found to be present.

The examiner should provide opinion as to whether it is at least as likely as not that the Veteran's liver disorder, pancreatic disorder, and/or hypertension had its onset during the Veteran's active duty service or is otherwise related to such service, to include his exposure to herbicides during active service.

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

